DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 10-14 are allowed. Claim 1-9 are canceled. Regarding applicant’s arguments filed 04/26/2022, examiner found arguments persuasive and the amendment overcomes the prior rejection and claim 10 is found to be allowable.
Allowable Subject Matter
Claims 10-14 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: 
In re Claim 10 recites, inter alia, “A salient pole machine comprising: a rotor rotatable about a machine axis, the rotor further comprising a rotor rim at a circumference thereof, the rotor rim having an outer cylindrical surface defining an outer radius; a plurality of salient poles, each salient pole comprising a pole winding on the salient pole, the salient pole extending in a radial direction and attached to the rotor rim at a pole- rim interface; each of the pole-rim interfaces comprising: a plurality of axial rib-like rim extensions projecting radially from the rotor rim with a predetermined circumferential distance (d) between neighboring rim extensions; a plurality of axial pole grooves provided in the salient pole matching and receiving the rim extensions; and a plurality of axially extending fixing elements that fix the rim extensions in the pole grooves, the fixing elements inserted axially into facing interface holes defined in less than all occurrences of facing sidewalls of the pole grooves and the rim extensions. (annotated Fig.1 and fig.3).

    PNG
    media_image1.png
    403
    744
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    512
    494
    media_image2.png
    Greyscale

 
	
    PNG
    media_image3.png
    763
    664
    media_image3.png
    Greyscale



Prior art shows no pins or structure like in the invention,  Herbert shows pins for holding pole, but it fails to teach that the pin is located as described in claim above no fixing element or holes at facing side wall of the pole groove and extension, where the fixing elements inserted axially into facing interface holes defined in less than all occurrences of facing sidewalls of the pole grooves and the rim extensions.
    PNG
    media_image4.png
    406
    688
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    601
    702
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    315
    636
    media_image6.png
    Greyscale

  
 None of the prior art of record above nor East searches nor ip.com NPL and Patent search nor  ip.com search nor PLUS search, cited art, teaches or suggest alone or in combination, the combination of claim 10 Inter alia, “A salient pole machine comprising: a rotor rotatable about a machine axis, the rotor further comprising a rotor rim at a circumference thereof, the rotor rim having an outer cylindrical surface defining an outer radius; a plurality of salient poles, each salient pole comprising a pole winding on the salient pole, the salient pole extending in a radial direction and attached to the rotor rim at a pole- rim interface; each of the pole-rim interfaces comprising: a plurality of axial rib-like rim extensions projecting radially from the rotor rim with a predetermined circumferential distance (d) between neighboring rim extensions; a plurality of axial pole grooves provided in the salient pole matching and receiving the rim extensions; and a plurality of axially extending fixing elements that fix the rim extensions in the pole grooves, the fixing elements inserted axially into facing interface holes defined in less than all occurrences of facing sidewalls of the pole grooves and the rim extensions.  “. The combination is unique and none of the prior art of record, PLUS Search , NPL Search of iq.ip.com or any cited art teach it  or suggest it alone or in combination. 
Claims 11-14 are allowed based on dependency from allowable claim 10. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are in PTO 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to it 3 whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Benitez can be reached on 5712701435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834